Citation Nr: 0811904	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a licensing and certification test taken on August 
5, 2005.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to August 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating action in which the RO 
denied reimbursement for fees associated with a Utah State 
Emergency Medical Technician Basic (EMT-B) Recertification 
Practical Test taken on August 5, 2005.  Later the same 
month, the veteran filed a notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in December 2005; and 
the veteran filed a substantive appeal (via a VA Form 1-9, 
Appeal to the Board of Veterans Appeals) later that month.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

A review of the claims file reflects that further RO action 
on the claim on appeal is warranted.

The veteran claims entitlement to reimbursement of $204 in 
fees for an August 5, 2005 EMT-B test administered by the 
State of Utah.  He indicated that the $204 in fees includes 
reimbursement of: $30 for certification fee, EMT-B 
Reciprocity; $15 for Reciprocity BCI/Fingerprints; $24 for 
FBI/Fingerprinting Check; $105 for Paramedic Reciprocity 
Practical Test; and $30 for certification fee, EMT-B and 
Reciprocity.  The veteran asserts that the State of Utah 
requires a passing grade on the test as part of the 
Firefighter/EMS certification (licensing) process.  He also 
contends that, it is required for him to advance in his 
current profession (under Federal law) as a civilian 
firefighter in the United States Army.

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies 
the requirements of 38 U.S.C.A. § 3689 (West 2002).  Section 
3689(b)(1) provides that a test is approved if: (A) such test 
is required under Federal, State, or local law or regulation 
for an individual to enter into, maintain, or advance in a 
particular vocation or profession, or (B) the Secretary 
determines that the test is generally accepted as attesting 
to a level of skill required to qualify to enter into, 
maintain, or advance in employment in a particular vocation 
or profession.  38 U.S.C.A. § 3689(b)(1); 38 C.F.R. § 21.4268 
(2007).  

Importantly, 38 U.S.C.A. § 3689(b)(2) provides that a 
licensing or certification test offered by a State, or a 
political subdivision of a State, is deemed approved by the 
Secretary.  Where such certification test offered by a State 
is deemed approved under 38 U.S.C.A. § 3689(b)(2), the 
veteran would only be allowed reimbursement for the actual 
test cost, not any additional fees.

Here, the Board finds that a remand is warranted to ascertain 
whether the EMT-B Practical Test is required by the Utah 
Bureau of Emergency Medical Services (BEMS) for certification 
as a firefighter/EMT, meeting the requirements of 38 U.S.C.A. 
§ 3689(b)(1)(A), and, if so, which part of the fees claimed 
by the veteran are for the actual cost of the test.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send a letter to the 
Utah BEMS, P.O. Box 142004, Salt Lake 
City, UT 84114-2004, ATTN: Ms. Anna 
Beers; and request that the BEMS indicate 
whether the EMT-B Practical test that the 
veteran took on August 5, 2005:  (1) is 
required under Federal, State, or local 
law or regulation for an individual to 
enter into, maintain, or advance in a 
particular vocation or profession (here, 
firefighter/EMT) or (2) is generally 
accepted, in accordance with relevant 
government, business, or industry 
standards, employment policies, or hiring 
practices, as attesting to a level of 
knowledge or skill required to qualify to 
enter into, maintain, or advance in 
employment as a firefighter/EMT.  

If the test meets either requirement (1) 
or (2) above, the BEMS should provide a 
breakdown of the actual costs charged the 
veteran for such test on August 5, 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from non-Federal 
facilities.  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  After completing the requested 
action, and any additional development 
deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of  the appeal.  
38 C.F.R. § 20.1100(b) (2007).

